Title: 3d.
From: Adams, John Quincy
To: 


       We recite this Week, to Dr. Jennison in Greek. Mornings in Homer, and afternoons in the Greek Testament. Willard, first came in to recite; the Dr. ask’d me by what rule λαβων governed γομνῶν H: 6: v. 45. I did not know, and said Verbs of Sense &c. No, it was under that long Rule; I read the long Rule, there was nothing to be found in it, that would apply. He said there was something very peculiar in it, and I sat down. He is not a very extraordinary greek scholar, but they say, he improves, as it is but of late since, he has taken that department. At 11. We had a Lecture from Mr. Williams, upon Motion; that of elastic, and that of nonelastic bodies. The Lecture was not, to me, so entertaining, as the two former. This evening, there were it is said upwards of 100 Scholars out on the common, armed with Clubs, to fight the People, belonging to the Town. A few evenings since, Lovell, a junior, got quarrelling with a man belonging to the Town, about a girl, two or three other juniors being present took Lovell’s part, and a few blows were dealt on both sides. Lovell, has told his Story just as he pleased; and has raised almost all college; for this Society like most others thinks that an insult offered to one member, must be resented by all, and as in a well ordered Republic, although, some of the Classes, have of late, been so much at Variance, yet immediately upon a foreign insult they all United. The only thing wanting, to make the scholars highly praise-worthy in this Case, is a good Cause. It appears plainly that the first insult was from Lovell, and the original Cause of the quarrel an infamous girl. There would probably some very severe blows have past had not the Tutors and Professor Williams, interposed, this Evening. They perswaded both Parties to disperse; but this will perhaps be only a Suspension of arms: I doubt whether the matter will end here.
      